DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 6-8, 10, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Studer et al. (US 2015/0210096) in view of Nagawama et al. (US 2015/0346659) and Suzuki et al. (US 8172218).
Studer et al. discloses a print system, comprising: 
 memory to store instructions and print data of a print job (paragraph [0018]); 
               a processor to execute the instructions fetched from the memory to: reference print data of a print job, determine a print parameter of the print job, and generating a conditioning modifier based on the print data and the print parameter (FIG. 3: The conditioning modifier (tension and speed) is generated based on the media and ink parameters (302) and the additional parameters (304) such as print density data (paragraph [0014])); 
                            a print engine (FIG. 1, element 104: PRINT ENGINE) to dispense a print substance on a medium based on the print data to generate a printed medium; and 
paragraph [0016]: The determined tension and speed can be adjusted via the roller 228 and the number of rotations per unit time of rollers); and 
                	a controller to selectively increase a transport speed of the pressure roller assembly based on the conditioning modifier to selectively vary the speed of the printed medium through the conditioner (paragraph [0016]: The determined speed can be adjusted by adjusting the number of rotations per unit time of rollers).
 Studer et al. however does not teach wherein the conditioner to apply heat to the printed medium and the controller to adjust the transport speed of the pressure roller based on the timing of the medium to arrive at the heated pressure roller assembly or the sensed leading edge of the medium approaching the heated pressure roller assembly
Nagayama et al. discloses a printing apparatus comprising a roller assembly for conveying a medium and applying heat to the medium for drying purpose (Abstract).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Studer’s printing apparatus to include a roller assembly that can apply heat to the printing medium for purpose of drying the print medium as taught by Nagayama et al. (Abstract).
	In addition, Suzuki et al. discloses a paper feed system in a printing apparatus comprising a roller assembly for conveying a print medium at a conveying speed, wherein the conveying speed is adjusted at the timing when the leading edge of the print medium approaching the roller assembly (FIG. 9 shows the transfer speed is adjusted when the leading paper edge is detected).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Studer’s printing apparatus to be able to adjust the conveying speed of the roller assembly based on the position of the print medium in order to keep the amount of the sagging substantially uniform as taught by Suzuki et al. (column 2, lines 8-12).
Regarding to claims 7-8: wherein the first transport speed is independent of the second transport speed (Suzuki et al.: FIG. 8: The first speed V1 and the second speed V2) and wherein the print parameter includes a humidity of the print environment (Studder et al.: paragraph [0015]).
Regarding to claims 14-15: wherein the medium is partially dry upon exiting the conditioner, further comprising maintaining the heated pressure roller assembly at a predetermined temperature (Nagayama et al.: Abstract and FIG. 3: the heating rollers is heated to a setting temperature for purpose of drying the print medium).
Allowable Subject Matter
2.	Claims 9, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 9: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that wherein the second transport speed is greater than the first transport speed is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 11: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that wherein adjusting the transport speed includes selectively increasing the transport speed is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 12: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that comprising moving the medium through the heated pressure roller assembly at the transport speed, the transport speed moving the medium faster than moving the medium through the print path is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 13: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that comprising adjusting the transport speed for moving a next medium through the heated pressure roller assembly based on print parameters of a next medium is neither disclosed nor taught by the cited prior art of record, alone or in combination.
3.	Claims 1-5 are allowed over prior art.
Regarding to claim 1: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that a controller to selectively increase a transport speed of the pressure roller assembly based on the conditioning modifier and a position of the printed medium relative to the pressure roller assembly to selectively increase the speed of the printed medium through the conditioner is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 2-5 are allowed because they depend directly/indirectly on claim 1.
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853